Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 1 of 52
                                                                        1
                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF ARIZONA




     United States of America,     )
                                   )
                    Plaintiff,     )
                                   )
          vs.                      )
                                   )
     Scott Daniel Warren,          )
                                   )
                    Defendant.     )
     ______________________________) CR18-223-TUC-RCC (BPV)



                                                   March 7, 2018




                             VIDEO DEPOSITION

                        Kristian Perez-Villanueva




                      Transcribed by: Mass Transcription
                     Specializing in Legal Transcription
                           www.MassTranscription.com
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 2 of 52
                                                                        2
     APPEARANCES:


     ANNA WRIGHT, Assistant U.S. Attorney
     United States Courthouse
     405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
     Attorney for Plaintiff

     NATHANIEL JACOB WALTERS, Assistant U.S. Attorney
     Attorney for Plaintiff

     GREGORY JOHN KUYKENDALL, Attorney at Law
     Gregory Kuykendall Law Offices
     531 South Convent Avenue
     Tucson, Arizona 85701
     Attorney for Defendant

     AMY PICKERING KNIGHT, Attorney at Law
     Gregory Kuykendall Law Offices
     531 South Convent Avenue
     Tucson, Arizona 85701
     Attorney for Defendant

     MICHAEL JOHN MARTINEZ AREINOFF, Attorney at Law
     407 W. Congress Street, Suite 501
     Tucson, Arizona 85701

     SCOTT DANIEL WARREN, Defendant

     KRISTIAN PEREZ-VILLANUEVA, Deponent

     SANDY FRADY, Interpreter

     CASE AGENTS

     LEGAL STAFF

                               INDEX
     WITNESS                                                   PAGE
     Kristian Perez-Villanueva, by Ms. Wright                  5,48
     Kristian Perez-Villanueva, by Mr. Kuykendall              40

                                  EXHIBITS
     GOVERNMENT                               PROV. ADMISSION
     3. Photo of    Deponent in Defendant's Home
     4. Photo of    Deponent in Defendant's Home
     5. Photo of    Gas Station
     6. Photo of    House Deponent Stayed in             33
     7. Photo of    House Deponent Stayed in             33
     8. Photo of    House Deponent Stayed in             33
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 3 of 52
                                                                        3
     9.    Photo   of   Inside of House                        34
     10.   Photo   of   Inside of House                        34
     11.   Photo   of   Inside of House                        34
     12.   Photo   of   Inside of House                        34
     13.   Photo   of   Inside of House                        34
     14.   Photo   of   Inside of House                        34
     15.   Photo   of   Signs in House                         34
     16.   Photo   of   Room Deponent Stayed in                34
     17.   Photo   of   Room Deponent Stayed in                34
     18.   Photo   of   Room Deponent Stayed in                34
     19.   Photo   of   Bathroom Door in House                 36
     20.   Photo   of   Bathroom in House                      36
     21.   Photo   of   Bathroom in House                      36
     22.   Photo   of   Bathroom in House                      36
     23.   Photo   of   Bathroom in House                      36
     24.
     25.   Photo   with Yellow Packet in it
     34.   Photo   of Deponent in Room                         27
     35.   Photo   of Deponent at Gas Station                  29
     36.   Photo   of Deponent at Gas Station                  29
     37.   Photo   of Jose Sacaria-Goday at Gas Station        29
     38.   Photo   of Jose Sacaria-Goday at Gas Station        29
     39.   Photo   at Gas Station                              29
     40.   Photo   at Gas Station                              29
     41.   Photo   at Gas Station                              29
     42.   Photo   at House w/ Deponent and Others             30
     43.   Photo   at House w/ Deponent and Others             30
     44.   Photo   at House w/ Deponent and Others             30
     45.   Photo   at House w/ Deponent and Others             30
     46.   Photo   at House w/ Deponent and Others             30
     47.   Photo   at House w/ Deponent and Others             30
     48.   Photo   of Gas Station
     49.   Photo   of Gas Station
     50.   Photo   of Jose Sacaria-Goday
     51.   Photo   of Jose Sacaria-Goday and Deponent
     52.   Photo   of Deponent
     53.   Photo   of Deponent
     54.   Photo   of Jose Sacaria-Goday
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 4 of 52
                                                                        4
 1   THEREUPON:

 2                MS. WRIGHT:    And I'm going to start the

 3         recording now and then I'll have you guys --

 4         actually --

 5                UNKNOWN SPEAKER:    Do you want them to stand

 6         here in --

 7                MS. WRIGHT:    I'd say stand in front of the

 8         witness stand here.       And I'll have you in frame.

 9         Okay.    And let me just get it started.      Actually, it

10         is going.

11                Go ahead, please.

12   (KRISTIAN PEREZ-VILLANUEVA and JOSE ARNALDO SACARIA-

13   GODAY, utilizing an interpreter translating English into

14   Spanish and Spanish into English, were thereupon duly

15   sworn.)

16                MS. WRIGHT:    Thank you.

17                And we'll take Mr. Perez-Villanueva first.

18                (Brief pause.)

19                INTERPRETER:     Counsel, I mentioned to the

20         witness that if it's going to be a long answer, if

21         he could break it up into phrases, that way -- so I

22         don't forget anything in the translation.            Thank

23         you.

24                MS. WRIGHT:    Thank you, Ms. Frady.

25                Let me go ahead and call the case.       My
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 5 of 52
                                                                        5
 1         apologies for not doing this earlier today.

 2               It is March 7th, 2018.      We are here in

 3         Courtroom 5A to conduct the video-depositions of the

 4         material witnesses in the case United States versus

 5         Scott Daniel Warren, 18CR-223-RCC-BPV.

 6               We are doing this pursuant to an order of the

 7         court to preserve the witness's testimony.

 8                          DIRECT EXAMINATION

 9   BY MS. WRIGHT:

10         Q     Sir, please state your name for the record.

11         A     Kristian Gerardo Perez-Villanueva.

12         Q     Have you understood the interpreter so far

13   today?

14               INTERPRETER:     No?

15               Well, the answer was no, and I said, no?, and

16         he said -- he didn't know who the interpreter was.

17   BY MS. WRIGHT:

18         Q     So let me ask you again.      Have you understood

19   Ms. Frady, who's sitting next to you, so far today?

20         A     Yes.

21         Q     All right.     Now, you understand that you have

22   been placed under oath, right?

23         A     Yes.

24         Q     And do you understand what it means to tell the

25   truth?
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 6 of 52
                                                                        6
 1         A     Yes.

 2         Q     Do you understand that if you do not tell the

 3   truth today that you could be charged with a crime for

 4   not telling the truth?

 5         A     Yes.

 6         Q     Now, Mr. Perez-Villanueva, how old are you?

 7         A     Twenty-three.

 8         Q     Where were you born?

 9         A     In El Salvador.

10         Q     Where were your parents born?

11         A     In El Salvador.

12         Q     And your grandparents?

13         A     In El Salvador.

14         Q     Do you have any legal authority or status to be

15   in the United States?

16         A     No.

17         Q     Do your parents?

18         A     No.

19         Q     Do your grandparents?

20         A     No.

21         Q     Now, I want to talk to you about how you most

22   recently came to the United States, and I want to talk to

23   you about it -- what happened, in the order that it

24   happened.

25               Sorry, I had to grab one more thing.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 7 of 52
                                                                        7
 1               Now, did you enter the United States illegally

 2   from Mexico in January of 2018?

 3               INTERPRETER:    Did you say 2017, counsel?

 4               MS. WRIGHT:    I should have said 2018.

 5               THE WITNESS:    Yes.

 6   BY MS. WRIGHT:

 7         Q     Do you know what day you entered on?

 8         A     It was Friday, the 12th of January.

 9         Q     When you entered on the 12th of January, did

10   you have permission to be in the United States?

11         A     No.

12         Q     Did you have any papers that allowed you to

13   come into the United States?

14         A     No.

15         Q     And when you entered, did you come through an

16   official port of entry or somewhere else?

17         A     Through another area.

18         Q     And we'll talk more about that in a little bit.

19               INTERPRETER:    Counsel, could you put the --

20         closer to the thing?

21               MS. WRIGHT:    Yes.

22   BY MS. WRIGHT:

23         Q     And, now, Mr. Perez-Villanueva, you told us

24   that you were born in El Salvador.        Is that also where

25   your home is?
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 8 of 52
                                                                        8
 1         A     Yes.

 2         Q     Did you begin your journey to the United States

 3   from El Salvador?

 4         A     Yes.

 5         Q     When did you leave El Salvador to come to the

 6   U.S.?

 7         A     October 4th, 2017.

 8         Q     2017 or 2018?

 9         A     Yes.

10         Q     How long did it -- after you left El Salvador,

11   did you eventually reach Mexico?

12         A     Yes.

13         Q     And once you reached Mexico, how long did you

14   stay there before you crossed into the United States?

15         A     Approximately, two months.

16         Q     Where did you stay while you were in Mexico?

17         A     I rented a room.

18         Q     Did you ever stay with other people who were

19   trying to cross into the United States?

20         A     Yes.   Well, there was a time when I just rented

21   a room.   Then I sought a shelter.

22         Q     Was the shelter the place you stayed just

23   before you crossed into the United States?

24         A     Yes, I was there for a while.

25         Q     How long were you at the shelter?
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 9 of 52
                                                                        9
 1          A    I don't remember.

 2          Q    Let's see if we can narrow it down.        Was it

 3   longer or shorter than one month?

 4          A    Approximately, a month.

 5          Q    Now, you told us that you crossed into the

 6   United States on January 12th.       Why did you cross on that

 7   day?

 8          A    When I left El Salvador, I had problems in my

 9   country, and so once being in the border area, the same

10   problems came up for me, and so that forced me to enter

11   the United States.

12          Q    Let me ask my question a little bit

13   differently.      Why did you cross on January 12th as

14   opposed to a different day?

15          A    For the same reason, there hadn't been the

16   problem come up, the same situation, the same problem,

17   and then -- so then, when that situation came up again, I

18   felt that I had to enter, because my plans had not

19   originally been to come to the United States.          I was

20   going to stay in Mexico until the trouble was resolved.

21          Q    Let me ask you this, Mr. Perez-Villanueva, did

22   anybody tell you that January 12th was the day you had to

23   cross into the United States?

24          A    No.

25          Q    Did any -- when you crossed, did anyone else
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 10 of 52
                                                                         10
  1   cross with you?

  2        A     Yes.

  3        Q     Who else crossed with you?

  4        A     There were four other companions, plus myself.

  5   That made five.

  6        Q     Was one of the people who crossed with you Jose

  7   Arnaldo Sacaria-Goday?

  8        A     Yes.

  9        Q     And he's the other person who is being detained

 10   as a material witness in this case, right?

 11        A     Yes.

 12        Q     Now, you told us before that you crossed at a

 13   place that wasn't an official port of entry.

 14        A     Yes.

 15        Q     The place where you crossed, what did it look

 16   like?

 17        A     Well, there was the wall.      We climbed the wall.

 18        Q     And then?

 19        A     We climbed it and we crossed it.

 20        Q     About how tall is the wall?

 21        A     Somewhere between five and six meters.

 22        Q     And the place where you crossed the wall, was

 23   that near town or out in the desert somewhere?

 24        A     It was about two kilometers from where you

 25   could see the houses of the town.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 11 of 52
                                                                         11
  1          Q      Were there any roads nearby?

  2          A      No.

  3          Q      Once you got over the wall, what happened next?

  4          A      We had a compass and so we started going down

  5   the mountain where the wall was located and we started

  6   being guided by the compass.

  7          Q      How did you know where -- well, first let me

  8   ask you this, actually: What was the weather like that

  9   day?

 10          A      It was real cold.

 11          Q      Did you have coats and hats with you?

 12          A      We had caps, we had gloves, and a jacket.

 13          Q      Let's talk about how you traveled.     Did you

 14   travel on foot or in a car?

 15          A      We traveled walking, on foot.

 16          Q      And you said that you used a compass to guide

 17   you.       Where were you trying to go?

 18          A      North.

 19          Q      When you were walking, were you trying to get

 20   to a particular town or a particular place?

 21          A      No.

 22          Q      Once you started walking, did the other three

 23   people who crossed with you, did they eventually leave

 24   you?

 25          A      Yes.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 12 of 52
                                                                         12
  1        Q     Did you eventually reach a gas station while

  2   you were walking?

  3        A     Yes.

  4        Q     Did those other three people leave your group

  5   before you got to the gas station?

  6        A     Yes, much before.

  7        Q     Now, how did you reach the gas station?

  8        A     After we crossed the wall, we started walking.

  9   We walked and walked, for about three hours.         Three of

 10   the companions that were coming with us got thorns in

 11   their hands and their feet, and they would hang back and

 12   they'd yell a lot in the desert, and we would tell them

 13   to be quiet because the immigration agents would be able

 14   to hear us.    One of the persons got irritated with us and

 15   told us to -- well, it wasn't a very nice expression --

 16   told us we could go to hell.      And so we had only walked

 17   with them for three hours when they stayed back.

 18              From there on, just Jose continued with me, and

 19   we kept guiding ourselves by the compass.        I also would

 20   guide myself by the stars.      Between the two of us, we

 21   made a good team, so we supported each other mutually.

 22        Q     Let me ask you this, how long -- after the

 23   other three people left you, how long did you walk before

 24   you got to the first gas station?

 25        A     Well, it was about 12:00 o'clock, so we walked
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 13 of 52
                                                                         13
  1   about eight hours more.

  2        Q     Once you got to the gas station, what happened

  3   next?

  4        A     Before we got to the gas station, in the very

  5   early morning hours, we ran into some immigration agents

  6   -- patrols.    Patrols.    And they were following us, and so

  7   we threw away our backpacks, where we had our food, and

  8   we had to throw away the two gallons of water that we

  9   were bringing with us.

 10        Q     So, Mr. Perez-Villanueva, after that happened,

 11   did you reach the gas station?

 12        A     After that, then, in the distance, we could see

 13   the lights that were from the gas station, and also in

 14   the distance you could see other lights.        I'm not sure

 15   whether it was from a town that's called Ajo, and when we

 16   got close to there -- well, we ended up to one side of

 17   the freeway.      And we also had clothing underneath and we

 18   were wearing camouflage on top.

 19        Q     Mr. Perez-Villanueva, what I want to know is,

 20   you eventually reached a gas station, right?

 21        A     Yes.

 22        Q     Okay.    Let's start from there.     What happened

 23   after you were at the gas station?

 24        A     Okay.

 25        Q     Okay.    So once you're at the gas station, what
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 14 of 52
                                                                         14
  1   happens next?      Do you stay at the gas station?     Do you

  2   go somewhere else?

  3          A    Well, we were at the gas station.       We had

  4   removed our camouflage outfits.       We mixed in -- mingled

  5   with the people that you could see there.        And I know a

  6   little bit of English, and I asked help from people who I

  7   saw arriving to fill their tanks.

  8          Q    Did you eventually leave that gas station?

  9          A    Yes.

 10          Q    How did you leave the gas station, on foot or

 11   in a vehicle?

 12          A    We were given a ride.

 13          Q    How did you get your ride?

 14          A    Asking for help.

 15          Q    And where did this person take you?

 16          A    From the gas station that we were at to another

 17   one.

 18          Q    Once you got to the second gas station, what

 19   happened there?

 20          A    We were with Jose.    Once there, a man came by

 21   in his automobile.      I don't know how it was that he saw

 22   us.    He saw us; he said that he recognized us.       He

 23   returned.    He asked me about the other three that had

 24   been coming with us.      He said that one of them was a very

 25   good friend of his, and he said that he could help us and
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 15 of 52
                                                                         15
  1   that he could move us to wherever we wanted to get

  2   moved to, or something to that effect.        He said that one

  3   of those who had come with us --

  4              MR. KUYKENDALL:     I'm going to register --

  5              THE WITNESS:    -- had commented to him --

  6              MR. KUYKENDALL:     I'm sorry.    Excuse me.

  7              Just for the record, I need to object to

  8        hearsay responses.      I know we can litigate this

  9        later, but I want to put it on the record that I

 10        object to hearsay response.

 11              MS. WRIGHT:    And it's not hearsay because it's

 12        statements during the course of a conspiracy.

 13              You can keep answering the questions.

 14              THE WITNESS:    Then he said he reminded us, or

 15        remembered us -- I don't know how to explain this.

 16              MR. KUYKENDALL:     Just for the record, Anna, do

 17        you want me to not interrupt each time he gives a

 18        hearsay response, or do you want me to -- because I

 19        can just make a continuing standing objection to it,

 20        if you'd prefer.

 21              MS. WRIGHT:    I think you can do a continuing

 22        objection.

 23              MR. KUYKENDALL:     Then I'm going to make an

 24        objection to this witness's hearsay responses, with

 25        the agreement from the Government that I won't
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 16 of 52
                                                                         16
  1        continue to interrupt the deposition each time

  2        that he does so, but we will have a hearsay

  3        objection on the record.

  4              MS. WRIGHT:    And, Mr. Kuykendall, just to be

  5        clear, it's to his testimony regarding what this

  6        particular person said to him, correct?

  7              MR. KUYKENDALL:     Right.

  8              MS. WRIGHT:    Okay.    So if there's another -- if

  9        he makes -- if he testifies about what another

 10        person said, you would make an objection at that

 11        time.   So for this line of questioning, regarding

 12        what this person said to him.

 13              MR. KUYKENALL:     Correct.

 14              MS. WRIGHT:    Okay.

 15              MR. KUYKENDALL:     And, actually, the only reason

 16        I'm pausing is this is double hearsay.         He's saying

 17        that the driver told him that some other migrant had

 18        told him something, but I'm making an objection to

 19        everything that this driver told him, including what

 20        other people said to the driver.

 21              MS. WRIGHT:    Okay.    I think we've got our

 22        record now.    I just wanted to make sure we had it.

 23        Thank you.

 24              Ready?

 25              INTERPRETER:     Yes.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 17 of 52
                                                                         17
  1              MS. WRIGHT:     Okay.

  2   BY MS. WRIGHT:

  3        Q     So, Mr. Perez-Villanueva, what else did this

  4   person say to you?

  5        A     After that, we got into his car.        He said he

  6   would take us nearby, to somebody who could help us.

  7        Q     And, Mr. Perez-Villanueva, let me pause you

  8   there.   I'd like to ask you to describe this man for us.

  9              MR. KUYKENDALL:     And I'm going to object to the

 10        form because it doesn't adequately describe which

 11        man you're asking a description of.

 12   BY MS. WRIGHT:

 13        Q     Mr. Perez-Villanueva, can you tell us what this

 14   driver who you were speaking with looked like?

 15        A     I don't remember.

 16        Q     Well, let me narrow things down for you.         You

 17   said it was a man.     About how tall was he?

 18        A     I don't really remember, but I would say

 19   somewhere between 1.7 or 1.5.

 20        Q     Meters?

 21              INTERPRETER:     Shaking head yes.

 22   BY MS. WRIGHT:

 23        Q     Was this person a Hispanic person, a White

 24   person, an Asian person?

 25        A     I don't know.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 18 of 52
                                                                         18
  1        Q     Was his skin light or dark?

  2        A     Kind of in the middle.

  3        Q     About how old was this person?

  4        A     I don’t know.

  5        Q     If you saw a picture of this person again

  6   today, would you recognize him?

  7        A     Well, I only sort of half saw him and a long

  8   time has gone by, so, truly, I might not.

  9        Q     We'll move on from there, Mr. Perez-Villanueva.

 10              You told us, when I -- when I paused you there,

 11   that you had gotten into this man's car.

 12        A     Yes.

 13        Q     Where did he take you?

 14        A     He said that one of these three guys who had

 15   stayed back had told him about somebody who might be able

 16   to help us, but it wasn't a sure thing as to whether he

 17   would help us or not help us.      Because a person -- he

 18   said this, that a person who is inside the United States,

 19   if he helps an immigrant then that's a crime.

 20        Q     So, Mr. Perez-Villanueva, I just want to -- to

 21   move us along here, where did the driver take you next?

 22        A     He dropped us off near the house of the

 23   gentleman, you could say just right in front, and he said

 24   wait there and talk to him and see if he will help you.

 25   And he said if we were asked who had taken us there, he
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 19 of 52
                                                                         19
  1   said that we should reply, we came by ourselves, alone,

  2   on our own.    We stayed there, entered an area that was

  3   near the house.    When we got to the rear part, the back

  4   part of the house, in back of the house, the bathroom

  5   door was open, and we, Jose and I, went into the bathroom

  6   -- entered the bathroom, and we waited there.

  7        Q      Did you ever meet anyone who was at this house?

  8        A      Not until the gentleman came, and we explained

  9   the situation to him.     We asked him if he could help us

 10   with water and with food, because we wanted to continue

 11   our trip.

 12        Q      And what did -- sorry, I'm going to ask you a

 13   question here.

 14               When you asked for water and food, did the man

 15   -- the gentleman agree to give you water and food?

 16        A      He said, I can help you with food and water.

 17        Q      What happened next?

 18        A      Well, our feet were hurting.      We asked if he

 19   could give us a place just to stay because we didn't have

 20   on our camouflage to be able to continue on the trip.

 21        Q      And did he agree to let you stay there?

 22        A      He said we could just stay a short time, not a

 23   long time.

 24        Q      Did you end up staying there?

 25        A      Yes, we did --
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 20 of 52
                                                                         20
  1        Q     How long -- whoops, sorry.       Go ahead.

  2        A     Yes, we did stay.

  3        Q     How long did you stay there?

  4        A     Two nights.

  5        Q     When you arrived at this house, did you have

  6   anything with you?

  7        A     Just our jackets, caps, gloves.

  8        Q     Did you have anything other than the clothes

  9   you were wearing?

 10        A     No.

 11        Q     And I want to follow-up on something you said

 12   earlier, and, actually, first, I'd like to ask you this.

 13              Go ahead, Ms. Frady, I’m sorry.

 14              Can you describe the gentleman that you were

 15   speaking with to us, please?

 16        A     The man that I was talking with?

 17        Q     At the house, yes.

 18        A     Long hair.    His face was kind of -- well, like

 19   face kind of long.      Not fat.   And slender.

 20        Q     Was he short or tall?

 21        A     Somewhat tall.

 22        Q     Do you see that man here in the court today?

 23        A     Yes.

 24        Q     What I'd like you to do is point him out and

 25   describe some piece of clothing that he is wearing.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 21 of 52
                                                                         21
  1              Let me step out of the way.

  2              And what is he wearing?

  3        A     A jacket.

  4        Q     What color is the jacket?

  5        A     It's sort of a dark blue.      Blackish-blue.

  6        Q     And I'm going -- let me see.       Does he have a

  7   red or a black tie on?

  8              You can stand up if you need to.

  9              MR. KUYKENDALL:     You know, we don't need to do

 10        this.    We stipulate that the gentleman that he's

 11        trying to identify is Dr. Scott Warren, who's

 12        present in this courtroom for the video-deposition.

 13              MS. WRIGHT:    Thank you, Mr. Kuykendall.       And

 14        I'm going to pan around just for the record.          There

 15        we go.

 16   BY MS. WRIGHT:

 17        Q     So now I want to talk to you about what the

 18   defendant said to you that day.       You said that you -- you

 19   said that you explained the situation to him?

 20        A     Yes.

 21        Q     What exactly did you say to him about the

 22   situation?

 23        A     Well, I told him we had -- I told him about

 24   everything that had happened up to when we got to the

 25   first gas station.     From there, I did not tell him about
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 22 of 52
                                                                         22
  1   the ride that we had gotten, and nor did I say that we

  2   had been left near his house.      I only told him about the

  3   last gas station we had started asking around, asking

  4   about people who leave water in the desert.

  5        Q     Mr. Perez-Villanueva, did you tell the

  6   defendant about how you came into the United States,

  7   crossing the wall?

  8        A     Yes.

  9        Q     And when you were talking with the defendant,

 10   what language were you speaking?

 11        A     Spanish.

 12        Q     And over the course of the two nights that you

 13   stayed there, did you see the defendant at the house?

 14        A     At night.

 15        Q     When you saw the defendant, did he give you any

 16   food?

 17        A     Yes.

 18        Q     Did he give you any clothing?

 19        A     Yeah, he gave us some shorts.

 20        Q     Did he give you any water?

 21        A     Yes.

 22        Q     Did he give you a place to sleep?

 23        A     Yes, he lent us some beds that he had.

 24        Q     Did he talk to you at all about directions

 25   further north or where else you could go once you left
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 23 of 52
                                                                         23
  1   the house?

  2        A     No.

  3        Q     Did anyone give you first aid while you were

  4   there?

  5        A     What do you mean by that?

  6        Q     Did anybody take care of any cuts, or bruises,

  7   or injuries that you had?

  8        A     No.

  9        Q     While you were staying there, did anyone give

 10   you any instructions about what to do if Border Patrol or

 11   other law enforcement agents came to the house?

 12              MR. KUYKENDALL:       I’m going to object to the

 13        question because it calls for a hearsay response.

 14              THE WITNESS:    No.

 15              MR. KUYKENDALL:       Withdraw the objection.

 16   BY MS. WRIGHT:

 17        Q     Were you eventually caught by Border Patrol

 18   agents while you were staying at the house?

 19        A     Well, the sheriff came.       It was near the

 20   bathroom, and I don't know whether they came together or

 21   not, but the sheriff was there.

 22        Q     Let's talk about the day that you were caught

 23   by the sheriff and law enforcement.        How did that day

 24   start?

 25        A     It was getting late, towards the evening.          We
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 24 of 52
                                                                         24
  1   were going to leave that night.       We were just going to

  2   wait about 15, 20 minutes to take up our road again, our

  3   way -- go on our way again.      We were outside the house

  4   and we went into what was the bathroom to start getting

  5   ready to leave.    Then we heard two sheriff patrol cars

  6   stop, and then we heard some other vehicles stop that we

  7   didn't know what they were.       Suddenly, I told Jose that

  8   it was the sheriff and what shall we do, and he said,

  9   let's close the door.     He said, let's shut the door and

 10   let's just not make noise.

 11               We stayed there, then the sheriff came and said

 12   -- he said, open the door, but he said it in English.

 13   And I told him, excuse me, I said to him in English, and

 14   he said again, open the door, and I said, okay.         And I

 15   opened the door and he said to me -- he asked me where I

 16   was from.    I said nothing.     And he asked again, he said,

 17   where are you from?     And I said to him, from El Salvador.

 18   He asked me if I had documents in order to be in the

 19   United States, and I answered, no.

 20               He asked me if someone else was in the

 21   bathroom.    I said, I don't know.     He entered -- he

 22   supervised the bathroom.       He found Jose in the shower.

 23   He asked him if he had a weapon.

 24        Q      Mr. Perez-Villanueva, I'm going to stop you

 25   there and ask you some more questions about what happened
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 25 of 52
                                                                         25
  1   before the sheriff came to the door.

  2        A     Okay.

  3        Q     So just to be clear, we're talking about before

  4   the sheriff was at the door.

  5        A     Yes.

  6        Q     Before you and Jose are in the before?

  7        A     Yes.

  8        Q     Before all of that, were you ever outside of

  9   the house that day with the defendant?

 10        A     Yes, we did go on the outside.       The accused had

 11   just arrived.      We were smoking.   We had a cigarette; we

 12   were smoking.      And when he arrived, he just asked us how

 13   we were.   After that, there was little time left before

 14   we were going to get our stuff ready.

 15        Q     Okay, let me ask you this before you go on,

 16   when you were standing outside talking with the

 17   defendant, did he ever show you the mountains that were

 18   to the north?

 19        A     Well, I already knew which mountains were

 20   north.

 21        Q     But my question is, did you ever talk to the

 22   defendant about the mountains to the north?

 23        A     I don't remember.

 24        Q     I want to talk to you a little bit about what

 25   you brought with you.      When you were arrested that day,
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 26 of 52
                                                                         26
  1   did you have a phone with you?

  2        A     Yes.

  3        Q     And did you agree that the law enforcement

  4   agents could search that phone?

  5        A     Yes.

  6        Q     And was this phone one that you carried with

  7   you on your journey from El Salvador?

  8        A     No.

  9        Q     Did you have it with you in Mexico before you

 10   crossed into the United States?

 11        A     Yes, I bought it in Mexico.

 12        Q     Did you carry it with you when you crossed into

 13   the United States?

 14        A     Yes.

 15        Q     And did you have an app called "WhatsApp"

 16   installed on your phone?

 17        A     Yes.

 18        Q     And did you use WhatsApp?

 19        A     Yes, I did use WhatsApp, but I always

 20   eliminated my conversations, my calls, because one had

 21   been stolen from me previously and I didn't want anything

 22   of what I talked about to remain there due to the fact

 23   that I would communicate with my uncle, I would

 24   communicate with my wife, with my mom, my brothers and

 25   sisters.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 27 of 52
                                                                         27
  1        Q     Okay.    Let me ask you -- I'm going to show

  2   you a few photos here and I'm going to ask you to take a

  3   look at them.      I'm going to start with what's been marked

  4   as United States Exhibit 34.      Do you recognize what's in

  5   that photo?

  6        A     Yes.

  7        Q     What's in that photo?

  8        A     It's myself.     It's kind of like a room.

  9        Q     When did you take that photo?

 10        A     I don't recall, but I was in Mexico.

 11        Q     All right.

 12              MS. WRIGHT:    And I will move provisionally for

 13        the admission of United States Exhibit 34.

 14              (Thereupon, U.S. Exhibit Number 34 was

 15        provisionally moved for admission.)

 16   BY MS. WRIGHT:

 17        Q     And next I'm going to show you some more

 18   photos.   They are United States Exhibits 35 through 41.

 19              Take a look at those, and look up when you're

 20   done looking through them.

 21        A     Yes.

 22        Q     Do you recognize what's in those photos?

 23        A     Yes.

 24        Q     All right.     Since I've handed you a group,

 25   let's go one by one.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 28 of 52
                                                                         28
  1               Who is in Number 35?

  2        A      It's me.

  3        Q      It's you.

  4               And, actually, let's take a look at 36, as

  5   well.     Is that also you?

  6        A      Yes, it's me.

  7        Q      Where did you take those photos?

  8        A      At the last gas station.

  9        Q      And let's take a look at 37 and 38.       Who's in

 10   those photos?

 11        A      It's Jose.

 12        Q      When did you take those photos?

 13        A      I don't recall the date but it's in the same

 14   place.

 15        Q      So at that same gas station?

 16        A      Yes.

 17        Q      And would it be fair to say that the only time

 18   you've been at that gas station is when you were on your

 19   journey to the house that you stayed at?

 20        A      Yes.

 21        Q      All right.   Let's look at Number 39, and 40,

 22   and 41.     Are those all photos that were taken at the same

 23   gas station?

 24        A      Yes.

 25        Q      And are those all photos of either you or Mr.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 29 of 52
                                                                         29
  1   Sacaria together or separately?

  2        A     Yes.

  3              MS. WRIGHT:     I'm going to move for the

  4        provisional admission of United States Exhibits 35

  5        through 41.

  6              (Thereupon, U.S. Exhibit Numbers 35 through 41

  7        were provisionally moved for admission.)

  8   BY MS. WRIGHT:

  9        Q     And then, in a moment, I'm going to show you

 10   United States Exhibits 42 through 47.

 11        A     Okay.

 12        Q     Take a look through those, and look up when

 13   you've had a chance to study them.

 14        A     Okay.

 15        Q     Looking at these photos together, when were

 16   they taken?

 17        A     I don't recall the dates, but I do believe it

 18   was the second night.

 19        Q     The second night while you were staying this

 20   house we've been talking about?

 21        A     Yes.

 22        Q     And who's in these photos?

 23        A     Jose, myself.     The people in the background, I

 24   don't know.

 25        Q     Were those people who were also at the house?
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 30 of 52
                                                                         30
  1        A      No, they just arrived that night, and I had -

  2   - I had my phone in hand and I said, selfie, and we went

  3   by and --

  4        Q      Okay.

  5               MS. WRIGHT:     And I'm going to move for

  6        admission of those exhibits, which is 42 through 47.

  7               (Thereupon, U.S. Exhibit Numbers 42 through 47

  8        were provisionally moved for admission.)

  9   BY MS. WRIGHT:

 10        Q      Next, I'm going to show you United States

 11   Exhibits 3 through 5.

 12               And I'll take those other exhibits back from

 13   you, and take a look at these.       When you've had a moment,

 14   look up.

 15        A      Okay.

 16        Q      All right.    Now, taking a look at these, Mr.

 17   Perez-Villanueva, do you recognize the place that's shown

 18   in these photos?

 19        A      The first two, Number 4 and 3, I do appear, but

 20   -- but -- well, they're photos from a camera but not my

 21   telephone.

 22        Q      Do you recognize -- you said you are in these

 23   photos?

 24        A      Yes.

 25        Q      Do you recognize where you are in these photos?
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 31 of 52
                                                                         31
  1        A     No.

  2        Q     And, Mr. Perez-Villanueva, actually, let's move

  3   to -- can you read, at the bottom of these exhibits, 3

  4   and 4 -- can you read the words that are written at the

  5   bottom of these exhibits?      And they are in English, so if

  6   you're not comfortable with that, just let me know.

  7        A     No.

  8        Q     All right.    Let's turn to Exhibit 5.      Do you

  9   recognize what's in that photo, or in that exhibit?

 10        A     Yes.

 11        Q     What's in that photo, that exhibit?

 12        A     It's the image of the gas station where I was.

 13        Q     And the language on that exhibit, is that in

 14   Spanish or English?

 15        A     It's in Spanish.

 16        Q     Okay.    Now I'm going to show you Exhibits 48

 17   through 54.      I'll let you hold onto those for a moment.

 18   I'll take them all at once.      I'll have you look at those

 19   (inaudible).

 20        A     Yeah.

 21        Q     Let's start with United States Exhibits 48 and

 22   49; do you recognize what's in those?

 23        A     Well, it's a place where you can purchase, but

 24   I don't know what it says on there.

 25        Q     Do you recognize this as a gas station that you
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 32 of 52
                                                                         32
  1   were at?

  2        A     I don't remember.

  3        Q     Let's turn to Exhibits 50 through 54 now.         So

  4   you can set 48 and 49 down.        So now we're looking at 50

  5   through 54.    In 50 through 54, do you see yourself in any

  6   of these exhibits?

  7        A     Between 50 and 54 -- in 50, I just see Jose.

  8   In 51, I see myself with Jose.        And then the next one,

  9   yes, I do see myself.

 10        Q     That's 53?     52?

 11              INTERPRETER:     The interpreter asked if, in 52,

 12        you see yourself as well, and he said yes.

 13              MS. WRIGHT:     Okay.

 14   BY MS. WRIGHT:

 15        Q     Let's look at 53 now.      Do you see yourself in

 16   that photo?

 17        A     Yes.

 18        Q     And now let's look at 54.

 19        A     All I see is Jose.

 20        Q     I'm going to show you -- I'm going to take

 21   those back from you, and now I'm going to show you United

 22   States Exhibits 6 through 8.        Take a look at those and

 23   look up when you're ready.

 24        A     Okay.

 25        Q     Do you recognize what's in those photos, Mr.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 33 of 52
                                                                         33
  1   Perez-Villanueva?

  2        A     Yes.

  3        Q     What's in those photos?

  4        A     It's a house, with a smaller house.

  5        Q     Have you ever been to that house before?

  6        A     Just the time that we got there when the

  7   sheriff's arrived.

  8        Q     Is this the house that you stayed at for those

  9   two nights?

 10        A     Yes.

 11              MS. WRIGHT:    I'd move for admission of Exhibits

 12        6 through 8.

 13              (Thereupon, U.S. Exhibit Numbers 6 through 8

 14        were provisionally moved for admission.)

 15   BY MS. WRIGHT:

 16        Q     And next I'm going to ask you to look at United

 17   States Exhibits 9 through 14.      Showing you Exhibits 9

 18   through 14, if you could look at those and look up when

 19   you're ready.

 20        A     Okay.

 21        Q     All right.    Let's just -- generally speaking,

 22   do you recognize what's in Exhibits 9 through 14?

 23        A     Yes.

 24        Q     What's in those photos?

 25        A     The inside of the house.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 34 of 52
                                                                         34
  1        Q     Is that the same house that you stayed at for

  2   those two days?

  3        A     Yes, the two nights.      Yes.

  4              MS. WRIGHT:    I move for admission of United

  5        States Exhibits 9 through 14.

  6              (Thereupon, U.S. Exhibit Numbers 9 through 14

  7        were provisionally moved for admission.)

  8              THE WITNESS:    When you say they are admitted,

  9        what does that mean?

 10              MS. WRIGHT:    It's a legal question for the

 11        judge for later on.

 12   BY MS. WRIGHT:

 13        Q     So next I'm going to show you Exhibits 15

 14   through 18.

 15        A     Okay.

 16        Q     Do you recognize what's in those photos?

 17        A     Yes.

 18        Q     What's in those photos?

 19        A     The interior of the house.

 20              MS. WRIGHT:    I'd move for admission of United

 21        States Exhibits 15 through 18.

 22              (Thereupon, U.S. Exhibit Numbers 15 through 18

 23        were provisionally moved for admission.)

 24   BY MS. WRIGHT:

 25        Q     Let's take a look at Exhibit 15.        Do you have
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 35 of 52
                                                                         35
  1   that there?    I'm going to ask you to look at the two

  2   signs that are there on that white cabinet; do you see

  3   those?

  4        A      These two?

  5        Q      Yes.

  6        A      Yes.

  7        Q      Were those posted there while you stayed at the

  8   house?

  9        A      I don't remember.

 10        Q      Let's take a look at Exhibits 16, 17, and 18,

 11   so the other three you have there.       Is that the room that

 12   you slept in while you stayed at the house?

 13        A      Yes.

 14        Q      And I'm going to show you United States

 15   Exhibits 16 through 24 now.      Take a look at those and

 16   look up when you're ready.

 17        A      Okay.

 18        Q      Do you recognize what's in those photos?

 19        A      Yes.

 20        Q      What's in those photos?

 21        A      One has three signs, one is the inside of the

 22   bathroom.

 23        Q      Well, then let's go through in order.       Let's

 24   start -- my apologies.

 25               Let's start with Exhibit 19.      Do you have that
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 36 of 52
                                                                         36
  1   one there in front of you?

  2        A     Yes.

  3        Q     And is that the photo of the door you were

  4   talking about?

  5        A     This one?     Yes.

  6        Q     Do you recognize that door?

  7        A     Yes, it's the bathroom door.

  8        Q     And that's the bathroom in that same house

  9   we've been talking about?

 10        A     Yes.

 11        Q     And then Exhibits 20 through 24, are those all

 12   the bathroom in the house that we've been talking about?

 13        A     I don't recall this one.

 14        Q     What's the number on that one?

 15        A     Referring to 24.

 16        Q     But as to 20 through 23, those are all the

 17   bathroom in the house we've been talking about?

 18        A     Yes.

 19              MS. WRIGHT:     I'd move for admission of Exhibits

 20        19 through 23.

 21              (Thereupon, U.S. Exhibit Numbers 19 through 23

 22        were provisionally moved for admission.)

 23   BY MS. WRIGHT:

 24        Q     And now I'm going to show you Exhibit 25.

 25              I'll take those back from you.       Here's 25.    Do
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 37 of 52
                                                                         37
  1   you recognize what's in that exhibit?

  2        A     Well, I know it's medication.

  3        Q     Let me take your attention to the yellow packet

  4   that's in that photo.     Do you see that?

  5        A     Yes.

  6        Q     Do you know what that is?

  7        A     No.

  8        Q     Give me just one moment, please.

  9              So I'm going to take that exhibit back from

 10   you, and then what I'm going to do is show the exhibits

 11   to the video camera before I take my seat.

 12              MS. WRIGHT:    Mr. Walters, if you could help me

 13        make sure I'm in frame?      Thank you.

 14              This is Exhibit 34.

 15              United States Exhibit 41.

 16              United States Exhibit 40.

 17              United States Exhibit 39.

 18              United States Exhibit 38.

 19              United States Exhibit 37.

 20              United States Exhibit 36.

 21              United States Exhibit 35.

 22              United States Exhibit 42.

 23              United States Exhibit 43.

 24              United States Exhibit 44.

 25              United States Exhibit 45.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 38 of 52
                                                                         38
  1              United States Exhibit 46.

  2              United States Exhibit 47.

  3              United States Exhibit 54.

  4              United States Exhibit 53.

  5              United States Exhibit 52.

  6              United States Exhibit 51.

  7              United States Exhibit 50.

  8              United States Exhibit 49.

  9              United States Exhibit 48.

 10              United States Exhibit 3.

 11              United States Exhibit 4.

 12              United States Exhibit 5.

 13              United States Exhibit 9.

 14              United States Exhibit 10.

 15              United States Exhibit 11.

 16              United States Exhibit 12.

 17              United States Exhibit 13.

 18              14.

 19              6.

 20              7.

 21              8.

 22              18.

 23              17.

 24              16.

 25              15.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 39 of 52
                                                                         39
  1              23.

  2              22.

  3              21.

  4              20.

  5              19.

  6              24.

  7              And 25.

  8              Mr. Kuykendall and Ms. Knight, we've been going

  9        about an hour and 20 minutes.       Usually, we take a

 10        little bit of a break because we're only using one

 11        interpreter; is that okay?

 12              UNKNOWN SPEAKER:     Yeah, I -- Sandy, I assume

 13        you'd like a break?

 14              INTERPRETER:    Well, I wouldn't object.

 15              UNKNOWN SPEAKER:     How about -- you want a 10-

 16        minute break?     Does that work for everybody?

 17              MS. WRIGHT:    I think that's fine.      Just for

 18        everybody's information, I leave the camera running

 19        and then, later, take out the parts that aren't

 20        relevant, but just so you're aware it's still

 21        running.

 22              UNKNOWN SPEAKER:     Thank you.

 23              (Thereupon, the video deposition recessed.)

 24              MR. KUYKENDALL:     Mr. Perez, my name is Greg

 25        Kuykendall and I'm the lawyer that is representing
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 40 of 52
                                                                         40
  1        Dr. Warren, and the other lawyer at the table is

  2        Amy Knight.

  3              And I want you to know that under the rules of

  4        court, I need to ask you questions about what you

  5        just said to the prosecutor, to the Government

  6        prosecutor, okay?

  7              THE WITNESS:    Okay.

  8              MR. KUYKENDALL:     And if you don't understand me

  9        at some moment during -- or you don't understand my

 10        question, or you don't understand Ms. Frady, let me

 11        know, okay?

 12              THE WITNESS:    Okay.

 13                           CROSS EXAMINATION

 14   BY MR. KUYKENDALL:

 15        Q     How would you describe how well Dr. Warren

 16   speaks Spanish?

 17        A     I don't know.     I hardly spoke with him.

 18        Q     The little bit that you spoke with him, was it

 19   obvious to you that he spoke English primarily?

 20        A     I'm sorry?

 21        Q     Was it obvious to you that Dr. Warren was an

 22   English-speaker?

 23        A     Yes.

 24        Q     And you barely spoke Spanish to him at all,

 25   right?
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 41 of 52
                                                                         41
  1        A     I did speak Spanish to him but it wasn't very

  2   much.

  3        Q     You told him things like, I want water?

  4              MR. KUYKENDALL:     I'm sorry, I meant for that to

  5        be in Spanish.

  6   BY MR. KUYKENDALL:

  7        Q     You said to him, in Spanish, things like, I

  8   want water?

  9        A     Yes.

 10        Q     But otherwise, you and he did not have long

 11   conversations in Spanish, correct?

 12        A     Yes, neither in Spanish or in English, because

 13   I don't know much.

 14        Q     And that's the same for Jose, correct?

 15              MS. WRIGHT:    Objection, calls for hearsay.

 16              THE WITNESS:    Jose does not speak English.

 17   BY MR. KUYKENDALL:

 18        Q     You speak better English than Jose?

 19        A     Not better, I just know some words.

 20        Q     You never discussed with Dr. Warren your plans

 21   to travel north, correct?

 22        A     Yes.

 23        Q     You never discussed with Dr. Warren your plans

 24   to seek asylum, correct?

 25        A     Yes.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 42 of 52
                                                                         42
  1          Q   You never discussed with Dr. Warren what

  2   country you were from, correct?

  3          A   No.

  4          Q   Many people besides Dr. Warren were at the

  5   house where you were ultimately arrested, correct?

  6          A   Yes, people arrived, but I was outside, outside

  7   the house.   When they did come in the house, it was just

  8   to get something and go back outside again.

  9          Q   And, likewise, you were inside the house and

 10   outside of the house sometimes, right?

 11          A   I only went out occasionally.

 12          Q   But you were free to go in and out as you

 13   pleased, correct?

 14          A   No.    Oh, wait.   I would go out, throw away

 15   garbage and smoke out there.

 16          Q   You were never locked inside the house, were

 17   you?

 18          A   No.

 19          Q   No one ever told you, you may not leave the

 20   house, correct?

 21          A   Yes.

 22          Q   And you would go outside to smoke sometimes?

 23          A   Yes.

 24          Q   And sometimes you would go out and take garbage

 25   out; is that correct?
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 43 of 52
                                                                         43
  1        A     Yeah, but the garbage depositories were right

  2   outside the door, yes.

  3        Q     Now, when you took the selfie that the

  4   prosecutor showed you a few minutes ago, there were other

  5   people besides you and Jose at the house at that time,

  6   right?

  7        A     Well, there were three there that, according to

  8   the picture, they were drinking something.

  9        Q     And it wasn't just those three that were there;

 10   throughout the time you were there, many people came and

 11   left, correct?

 12        A     I don't remember.

 13        Q     Well, you remember that there were people,

 14   right?

 15        A     When I was there, we were always in the room.

 16   You could hear people coming in, but we couldn't tell

 17   whether they were the same people.

 18        Q     You spoke with the Border Patrol the night you

 19   were arrested, right?

 20        A     Yes.

 21        Q     And you told the Border Patrol that night that

 22   there had been many people at the house besides you and

 23   Jose, right?

 24        A     No.

 25        Q     Are you denying having said that to the Border
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 44 of 52
                                                                         44
  1   Patrol the night you were arrested?

  2        A     I don't recall having mentioned more people

  3   because that wasn't the subject and they didn't ask that.

  4        Q     Well, let me just ask you now, is it fair to

  5   say that there were more than three people, besides you

  6   and Jose, that came to that house over the three-day

  7   period that you were there?

  8        A     I don't know.

  9              INTERPRETER:    I’m not sure I translated that

 10        right, Mr. Kuykendall.      Could you repeat that,

 11        please?

 12              MR. KUYKENDALL:     Thank you.

 13   BY MR. KUYKENDALL:

 14        Q     You saw at least three people that were in the

 15   photograph that you took with your selfie, right?

 16        A     Yes.

 17        Q     And you believe that there were other people

 18   besides those three during the time that you were at that

 19   house?

 20        A     I truly don't know.

 21        Q     Well, you heard cars coming and going, right?

 22        A     I was always paying attention to my telephone

 23   and I wasn't paying attention.

 24        Q     You cooked for yourself at the house; is that

 25   right?
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 45 of 52
                                                                         45
  1          A   Yes, we were cooking a lot.       Yes, with Jose,

  2   yes.

  3          Q   Jose and you cooked food for yourselves while

  4   you were at the house?

  5          A   Yes.

  6          Q   And, also, you poured yourself water while you

  7   were at the house, right?

  8          A   We would always ask.

  9          Q   But you might ask permission but then you got

 10   the water yourself, correct?

 11          A   I would always ask for water.       I would always

 12   ask for permission.

 13          Q   You know how to get water yourself out of the

 14   tap, right?

 15          A   Yeah.

 16          Q   Okay, you know how to, and you did?

 17          A   Yes.

 18          Q   Did Dr. Warren ever give you a flashlight?

 19          A   No.

 20          Q   Did Dr. Warren ever give you a headlamp?

 21          A   No.

 22          Q   Did Dr. Warren ever give you a map?

 23          A   No.

 24          Q   Did he wash your clothes?

 25          A   No.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 46 of 52
                                                                         46
  1        Q     Did he give you a backpack?

  2        A     No.

  3        Q     Did he give you drugs?

  4        A     No.

  5        Q     And he didn't give you a beer?

  6        A     No.

  7        Q     Now, when you arrived at the house, a driver

  8   dropped you off; is that right?

  9        A     Yes.

 10        Q     And you and Jose walked inside the house and

 11   went into the bathroom, right?

 12        A     We didn't walk inside the house.

 13        Q     How did you get inside the bathroom?

 14        A     The door was open.

 15        Q     So when you walk up to the house, the bathroom

 16   is to your left and the main house is to your right,

 17   correct?

 18        A     The door to the house was on the right, and to

 19   the left, yes, was the bathroom.

 20        Q     And when you got to the house, you and Jose

 21   went into the bathroom, where the door was open, right?

 22        A     Yes.

 23        Q     And a few minutes later, Dr. Warren arrived,

 24   correct?

 25        A     Yes.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 47 of 52
                                                                         47
  1          Q    Dr. Warren never drove you anywhere, did he?

  2          A    No.

  3          Q    He never gave you a dictionary or a phrase book

  4   to try to learn English, did he?

  5          A    No.

  6          Q    You barely spoke with Dr. Warren, right?

  7               MS. WRIGHT:    Objection.   Asked and answered.

  8               THE WITNESS:    Yes.

  9   BY MR. KUYKENDALL:

 10          Q    You know how to use a compass, right?

 11          A    Not real well, but yes.

 12          Q    And you know how to guide yourself by the

 13   starlight?

 14          A    By the stars, yes.

 15          Q    And you, with your smartphone, had looked at a

 16   map before you crossed?

 17          A    I had checked on the part that was Arizona,

 18   yes.

 19          Q    And your and Jose's plan was to continue

 20   walking towards Gila Bend and Phoenix, right?

 21          A    The plan was to get to the freeway that's

 22   called 8.

 23          Q    But that was your plan, your and Jose's plan,

 24   correct?

 25          A    Yes.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 48 of 52
                                                                         48
  1        Q     Dr. Warren never offered to help you get to

  2   Interstate 8, did he?

  3        A     No, he never did.

  4        Q     Dr. Warren never told you to hide, did he?

  5        A     No.

  6        Q     One minute.

  7              That's all my questions.      Thank you.

  8        A     You're welcome.

  9                        REDIRECT EXAMINATION

 10   BY MS. WRIGHT:

 11        Q     Mr. Perez-Villanueva?

 12        A     Yes.

 13        Q     So you've testified that you were at this house

 14   for two nights, right?

 15        A     Yes.

 16        Q     And while you were at the house, you ate there

 17   and you slept there, right?

 18        A     Yes.

 19        Q     How many days were you there total?

 20        A     The day we got there, spent the first night,

 21   spent the following day, the next night came, and part of

 22   the third day, you could say, practically.

 23        Q     Now, during the time that you were there, did

 24   you go out and buy your own food?

 25        A     No.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 49 of 52
                                                                         49
  1        Q      Who provided the food?

  2        A      We asked the gentleman.

  3        Q      By "the gentleman," do you mean the defendant

  4   or someone else?

  5        A      The accused, yes.

  6        Q      You asked the defendant, and when you asked the

  7   defendant, did he bring you food?

  8        A      He took from what he already had.

  9        Q      And did he give you permission to use it?

 10        A      He said, this is here; you can eat it.

 11        Q      And who provided you with the pots and pans for

 12   cooking?

 13        A      I asked and he said, here's this, and here's

 14   this.

 15        Q      And did he provide you with the oven that you

 16   used and the stove that you used?

 17        A      Just the stove.

 18        Q      Did he provide you with the water that you

 19   drank?

 20        A      Well, we took water from the faucet.

 21        Q      Did he give you permission to take that water?

 22        A      Yes, we did ask for permission.

 23        Q      And who provided you with the beds that you

 24   slept in?

 25        A      We asked him for permission.
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 50 of 52
                                                                         50
  1        Q     When you say "him," do you mean the

  2   defendant?

  3        A     Yes.

  4        Q     And same question about the blankets, who gave

  5   you those?

  6        A     The accused did.

  7        Q     And who gave you access to a shower?

  8        A     I asked the accused for permission.

  9        Q     And prior to the hearing today, were you given

 10   questions from the defense to answer?

 11        A     Before the hearing?

 12        Q     Yes.   Did your attorney, before the hearing

 13   today, give you any questions that the defense wanted you

 14   to answer?

 15        A     No.

 16        Q     And prior to today, did you sit down and speak

 17   with the lawyers, either Mr. Kuykendall or myself?

 18        A     No.

 19        Q     One last question, or hopefully one last

 20   question, sir, had you ever stayed at this house before?

 21        A     No.

 22        Q     No further questions.       Thank you.

 23              MS. WRIGHT:    All right.     So, Mr. Perez-

 24        Villanueva, you are excused for today.         Please keep

 25        in contact with your lawyer and let him know how he
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 51 of 52
                                                                         51
  1        can be in contact with you.

  2              THE WITNESS:    Okay.

  3              MS. WRIGHT:    Do you agree to provide your

  4        attorney with the information so that he can know

  5        how to reach you in the future?

  6              THE WITNESS:    What do you mean?

  7              MS. WRIGHT:    Do you agree to give your

  8        information, your phone number, your address, to

  9        your attorney, in case he needs to contact you in

 10        the future?

 11              THE WITNESS:    Yes.

 12              MS. WRIGHT:    Okay.    You are excused from the

 13        hearing today.      Thank you.

 14              THE WITNESS:    Will we be released, then, after

 15        this?

 16              MS. WRIGHT:    And that's a question you should

 17        ask your attorney, about how the rest of the day

 18        will go.

 19              (Thereupon, the deposition concluded.)

 20

 21

 22

 23

 24

 25
Case 4:18-cr-00223-RCC-DTF Document 315-1 Filed 08/26/19 Page 52 of 52
                                                                         52
                      CERTIFICATE OF TRANSCRIPTION

     STATE OF ARIZONA
     COUNTY OF PIMA:

          The above and foregoing transcript is a true and
     correct typed copy of the contents of the file, which was
     digitally recorded in the proceeding identified at the
     beginning of the transcript, to the best of my ability,
     knowledge and belief.


          WITNESS my hand and official seal this 9th day of
     May, 2018.

                                  Tracy Corey
                                  Notary Public-State of Arizona
                                  My commission #258973
                                  Expires August 24, 2019
                                  /s/ Tracy Corey
